Exhibit 10.5

 

Execution Copy

 

FOURTH AMENDMENT, dated as of August 17, 2009 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 11, 2007 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC. (the “Company”), a Delaware corporation, the LENDERS party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Company under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement and the Lenders whose signatures appear below, constituting
at least the Required Lenders, are willing to amend the Credit Agreement on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITAL HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENT OF CERTAIN DEFINITIONS: SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED:


 


(A)  BY INSERTING A DEFINITION OF “ACQUISITION PERIOD,” READING AS FOLLOWS:


 

“Acquisition Period” means the period beginning on August 17, 2009 and ending on
the later of (i) August 1, 2010 and (ii) the first day of the month following
the ninth full calendar month after the closing of the merger provided for in
the Varian Merger Agreement (or, if the Varian Merger Agreement shall be
terminated prior to August 1, 2010, the date of such termination).

 


(B)  BY INSERTING A DEFINITION OF “ACQUISITION PERIOD INDEBTEDNESS,” READING AS
FOLLOWS:


 

“Acquisition Period Indebtedness” means Indebtedness (other than Repurchase
Obligations Indebtedness) incurred by the Company and its Subsidiaries during
the period beginning on August 17, 2009 and ending on the date of the closing of
the merger provided for in the Varian Merger Agreement (or, if the Varian Merger
Agreement shall be terminated prior to August 1, 2010, the date of such
termination), in an aggregate amount not to exceed $1,000,000,000.

 

--------------------------------------------------------------------------------


 


(C)  BY CHANGING THE DEFINITION OF “CONSOLIDATED TOTAL INDEBTEDNESS” THEREIN TO
READ AS FOLLOWS:


 

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) all
Indebtedness of the Company and the Subsidiaries at such time other than
Repurchase Obligations (and guaranties thereof) and, during the Acquisition
Period, other than Acquisition Period Indebtedness, plus (b) Adjusted Repurchase
Obligation Indebtedness at such time, minus (c) all Indebtedness at such time
consisting of obligations of the Company and the Subsidiaries as account parties
in respect of letters of credit and letters of guaranty that do not support
Indebtedness, all determined on a consolidated basis in accordance with GAAP. In
the event that the Company or any Subsidiary shall have completed since any date
as of which Adjusted Consolidated Total Indebtedness is to be determined an
acquisition or disposition of any Person, division or business unit in which the
aggregate consideration paid or received shall have exceeded $300,000,000,
Adjusted Consolidated Total Indebtedness shall be determined for such period on
a pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred on such date.

 


(D)  BY CHANGING THE DEFINITION OF “ADJUSTED REPURCHASE OBLIGATION INDEBTEDNESS”
THEREIN TO READ AS FOLLOWS:


 

“Adjusted Repurchase Obligation Indebtedness” means, at any time, an amount (but
not less than zero) equal to (a) the aggregate amount of all Indebtedness
consisting of Repurchase Obligations at such time minus (b) the lesser of
(i) Adjusted Repurchase Obligation Restricted Cash at such time and
(ii) $2,000,000,000.

 


(E)  BY INSERTING A DEFINITION OF “VARIAN MERGER AGREEMENT,” READING AS FOLLOWS:


 

“Varian Merger Agreement” means the Agreement and Plan of Merger between the
Company, Cobalt Acquisition Corp and Varian, Inc. dated July 26, 2009, as such
agreement may from time to time be amended.

 


(F)  BY CHANGING THE DEFINITION OF “WORLD TRADE MASTER REPURCHASE AGREEMENT”
THEREIN TO READ AS FOLLOWS:

 

2

--------------------------------------------------------------------------------



 


“WORLD TRADE MASTER REPURCHASE AGREEMENT” MEANS THE MASTER REPURCHASE AGREEMENT
DATED AS OF NOVEMBER 17, 2008, BETWEEN AGILENT TECHNOLOGIES WORLD TRADE, INC., A
WHOLLY OWNED SUBSIDIARY OF THE COMPANY, AND LLOYDS TSB BANK PLC.  OR ANY OTHER
PERSON THAT SHALL SUCCEED BY AMENDMENT OR ASSIGNMENT TO THE RIGHTS AND
OBLIGATIONS OF LLOYDS TSB BANK PLC. THEREUNDER, AS SUCH AGREEMENT MAY BE AMENDED
FROM TIME TO TIME.


 


SECTION 3.  AMENDMENT OF SECTION 6.01.  CLAUSE (C) OF SECTION 6.01 OF THE CREDIT
AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 


(C) REPURCHASE OBLIGATIONS IN AN AMOUNT AT ANY TIME OUTSTANDING NOT IN EXCESS OF
THE LESSER OF (I) THE SUM OF (A) $500,000,000 AND (B) THE AMOUNT OF WORLD TRADE
INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND (II) THE REPURCHASE OBLIGATION
RESTRICTED CASH AT SUCH TIME; AND THE PREFERRED STOCK OF AGILENT TECHNOLOGIES
(CAYCO) LIMITED (OR ANY OTHER SUBSIDIARY REFERRED TO IN THE DEFINITION OF
REPURCHASE OBLIGATION RESTRICTED CASH IN SECTION 1.01) RELATING THERETO;


 


SECTION 4.  AMENDMENT OF SECTION 6.02.  CLAUSE (J) OF SECTION 6.02 OF THE CREDIT
AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 


(J)            OTHER LIENS SECURING OR DEEMED TO EXIST IN CONNECTION WITH
INDEBTEDNESS AND SALES OF ACCOUNTS RECEIVABLE AND INTERESTS THEREIN PURSUANT TO
SECURITIZATION TRANSACTIONS; PROVIDED THAT THE SUM, WITHOUT DUPLICATION, OF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING INDEBTEDNESS SECURED BY
LIENS OR DEEMED TO EXIST IN CONNECTION WITH SECURITIZATION TRANSACTIONS
PERMITTED BY THIS CLAUSE (J), (II) THE OUTSTANDING INDEBTEDNESS PERMITTED BY
SECTION 6.01(I) AND (III) THE ATTRIBUTABLE DEBT IN RESPECT OF SALE-LEASEBACK
TRANSACTIONS PERMITTED BY SECTION 6.03(B) DOES NOT AT ANY TIME EXCEED THE
GREATER OF (A) $75,000,000 DURING THE ACQUISITION PERIOD, OR $300,000,000 AT ANY
TIME OTHER THAN DURING THE ACQUISITION PERIOD (AND (B) 10% OF CONSOLIDATED
STOCKHOLDERS’ EQUITY.


 


SECTION 5.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO AND AGREES WITH EACH LENDER AND THE ADMINISTRATIVE
AGENT THAT:


 

(a)  The representations and warranties set forth in Article III of the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the Amendment Effective Date (as defined below) and after giving
effect to this Amendment, with the same effect as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they were true and correct as of such earlier
date.

 

(b)  As of the Amendment Effective Date, after giving effect to this Amendment,
no Default or Event of Default will have occurred and be continuing.

 

3

--------------------------------------------------------------------------------



 


SECTION 6.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE
(THE “AMENDMENT EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED DULY EXECUTED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
AUTHORIZED SIGNATURES OF THE COMPANY AND LENDERS CONSTITUTING AT LEAST THE
REQUIRED LENDERS.


 


SECTION 7.  CREDIT AGREEMENT.  EXCEPT AS SPECIFICALLY STATED HEREIN, THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF.  AS USED THEREIN, THE TERMS “AGREEMENT”, “HEREIN”,
“HEREUNDER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE
CONTEXT OTHERWISE REQUIRES, REFER TO THE CREDIT AGREEMENT AS MODIFIED HEREBY.


 


SECTION 8.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 9.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE INSTRUMENT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


SECTION 10.  EXPENSES.  THE COMPANY AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the date first above
written.

 

 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

by:

 

 

/s/Hillard C. Terry, III

 

 

Name:

Hillard C. Terry, III

 

 

Title:

Vice President, Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A.,
INDIVIDUALLY AND AS ADMINISTRATIVE AGENT,

 

 

 

by:

 

 

/s/Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

To approve the Fourth Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

by:

 

 

/s/Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A.

 

 

 

by:

 

 

/s/Kevin McMahon

 

 

Name:

Kevin McMahon

 

 

Title:

Senior Vice President

 

 

 

CITIBANK, NA.

 

 

 

by:

 

 

/s/Avrum M. Spiegel

 

 

Name:

Avrum M. Spiegel

 

 

Title:

Vice President

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

by:

 

 

/s/John D. Toronto

 

 

Name:

John D. Toronto

 

 

Title:

Director

 

 

 

by:

 

 

/s/Christopher Reo Day

 

 

Name:

Christopher Reo Day

 

 

Title:

Associate

 

 

6

--------------------------------------------------------------------------------


 

STANDARD CHARTERED BANK,

 

 

 

by:

 

 

/s/James P. Hughes A2386

 

 

Name:

James P. Hughes A2386

 

 

Title:

Director

 

 

 

by:

 

 

/s/Robert K. Reddington

 

 

Name:

Robert K. Reddington

 

 

Title:

AVP/Credit Documentation
Credit Risk Control

 

 

7

--------------------------------------------------------------------------------